            Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 1 of 34



1
     RAMSEY & EHRLICH LLP
2
     MILES EHRLICH - #237954
3    miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
4    izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
5
     amy@ramsey-ehrlich.com
6    803 Hearst Avenue
     Berkeley, CA 94710
7    (510) 548-3600 (Tel)
     (510) 291-3060 (Fax)
8

9    Attorneys for Defendant
     ANTHONY LEVANDOWSKI
10

11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
14
     United States,                               )   Case No.: CR 19-00377-WHA
15                                                )
                                                  )
                      Plaintiff,                  )   DEFENDANT ANTHONY
16
           v.                                     )   LEVANDOWSKI’S SENTENCING
17
                                                  )   MEMORANDUM AND MOTION FOR
                                                  )   DOWNWARD VARIANCE UNDER 18
18
     Anthony Levandowski,                         )   U.S.C. § 3553 (A)
                                                  )
                      Defendant                   )
19
                                                  )   Date:        August 4, 2020
                                                  )   Time:        2:00 pm
20
                                                  )   Courtroom:   Courtroom 12 - 19th Floor
                                                  )
21                                                    REDACTED PUBLICLY FILED
22

23

24

25

26

27

28
               Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 2 of 34




                                                     TABLE OF CONTENTS
 1
 2
     I.    INTRODUCTION ............................................................................................................1
 3
     II. BACKGROUND ..............................................................................................................4
 4
 5         A. Personal Background ..................................................................................................4

 6              i. The DARPA Challenge ...........................................................................................5

 7              ii. Mr. Levandowski’s work at Google .......................................................................6
 8         B. Procedural Background ...............................................................................................7
 9
                i. Waymo v. Uber ........................................................................................................7
10
                ii. Google v. Levandowski .........................................................................................10
11
                iii. United States v. Levandowski ..............................................................................10
12
     III. THE LEGAL STANDARD ............................................................................................11
13
14   IV. PRESENTENCE REPORT ............................................................................................13

15   V. SECTION 3553(A) FACTORS COMPEL A DOWNWARD VARIANCE..................13

16         A. Nature and circumstances of the offense. ............................................................. xviii
17              i. Mr. Levandowski never used any of the Google documents in his possession.....13
18
                ii.The Chauffeur Weekly Update cannot be used to replicate Waymo’s
19                   technology……………………………………………………………………...14
20
           B. History and characteristics of the defendant. ............................................................15
21
                i. Mr. Levandowski exhibits an incredible work ethic. ............................................16
22
                ii. Mr. Levandowski’s relentless determination to realize self-driving vehicles is
23
                     founded in his desire to prevent traffic fatalities due to driver error. .................17
24
                iii. Despite his demanding work schedule, Mr. Levandowski never hesitates to take
25
                     the time to mentor others, freely giving them his time and attention. ................18
26
                iv. Mr. Levandowski has never hesitated to step up to help others in their time of
27
                     need, freely offering his time, advice, money, a place to stay, or job. ...............19
28


                                                                        ii
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 3 of 34




                v. Mr. Levandowski is an exceptional father to his two young sons. .....................20
 1
 2              vi. Mr. Levandowski will continue to use his expertise for the public good. ..........21

 3
           C. The purposes of sentencing—just punishment, specific deterrence, and general
 4
                   deterrence. ..............................................................................................................21
 5
           D. The need to avoid unwarranted sentencing disparities .............................................23
 6
 7         E. The need to provide restitution to any victims of the offense...................................25

 8         F. The types of sentences available. ..............................................................................25

 9              i. The dire threat posed by COVID-19 calls for a sentence of home confinement...25
10              ii. The pandemic also reinforces the need for Mr. Levandowski to be available to
11                   care for his young sons. ......................................................................................27
12   VI. CONCLUSION ...............................................................................................................29
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                          iii
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                 Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 4 of 34




                                                    TABLE OF AUTHORITIES
 1
 2   Statutes

 3   18 U.S.C. §3553(a) ......................................................................................................... passim

 4   USSG §5E1.2(c)(3) ................................................................................................................ 13

 5   Federal Cases
 6   Gall v. United States, 552 U.S. 38 (2007) ............................................................................. 11
 7   Kimbrough v. United States, 552 U.S. 85 (1997). ................................................................. 11
 8   Koon v. United States, 518 U.S. 81 (1996) ............................................................................ 11
 9   United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) ...................................................... 12
10   United States v. Canova, 412 F.3d 331 (2d Cir. 2005) .......................................................... 12
11   United States v. Carty, 520 F.3d 984 (9th Cir. 2008) .............................................................. 4
12   United States v. Edwards, 595 F.3d 1004 (9th Cir. 2010) ..................................................... 25
13   United States v. Hernan Padilla, CR 19-603 WHA (N.D. Cal.) ........................................... 26
14   United States v. Lance Green, CR 20-74 CW (N.D. Cal.) .................................................... 26
15   United States v. Liew 11-CR-573-JW .................................................................................... 24
16   United States v. Malhotra, 5:08-cr-00423 (JF) (N.D. Cal.) ................................................... 24
17   United States v. Menyweather, 447 F.3d 625 (9th Cir. 2006) ......................................... 12, 28
18   United States v. Mohamed, 459 F.3d 979 (9th Cir. 2006) ..................................................... 11
19   United States v. Murphy, 5:11-cr-00029 (DLJ) (N.D. Cal.) .................................................. 23
20   United States v. Nosal, 08-CR-237-EMC ............................................................................. 24
21   United States v. Pauley, 511 F.3d 468 (4th Cir. 2007) .......................................................... 22
22   United States v. Prosperi, 686 F.3d 32 (1st Cir. 2012) .......................................................... 12
23   United States v. Ruff, 535 F.3d 999 (9th Cir. 2008)............................................................... 12
24   United States v. Suibin Zhang, 5:05-cr-00812 (RMW) (N.D. Cal.) ...................................... 24
25   United States v. Vonner, 516 F.3d 382 (6th Cir. 2008) ......................................................... 11
26   United States v. West, 5:08-cr-00709 (JW) (N.D. Cal.)......................................................... 23
27   United States v. Whitehead, 532 F.3d 991 (9th Cir. 2008) .................................................... 11
28   United States v. Zhiqiang Zhang, 5:10-cr-00827 (LHK) (N.D. Cal.) ............................. 23, 24


                                                                         iv
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 5 of 34




 1   Waymo v. Uber, 3:17-cv-00939-WHA ............................................................................ 7, 8, 9
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                 v
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
              Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 6 of 34




                                         I. INTRODUCTION
 1
            On March 19, 2020, Mr. Levandowski signed a plea agreement with the government
 2
     acknowledging his responsibility for a serious criminal violation. He stands ready to formally
 3
     enter his guilty plea in open court and to accept the sentence this Court will fashion to hold him
 4
     accountable for his own wrongdoing and deter others from traveling down this same misguided
 5
     path. Mr. Levandowski knows that he, and he alone, is the one responsible for the tragic situation
 6
     in which he now finds himself. No matter what he else he has achieved, or may yet accomplish
 7
     in his life, he will forever be known as a convicted felon.
 8
            We trust that, in fashioning a just sentence, this Court will appreciate that Mr.
 9
     Levandowski is much more than this singular, inexcusable decision he made. As demonstrated
10
     by the forty letters that his friends, family, colleagues, and other supporters we have submitted to
11
     this Court, he is also a fundamentally good and generous man—a man who has never before
12
     committed a criminal offense, a man who is an exceptional father to his two young sons, and a
13
     man who has contributed greatly to society with a great deal more to give.
14
            It is also important to recognize the difference between the truth of what Mr.
15
     Levandowski actually did—the offense conduct now proven and admitted—and the far more
16
     brazen and sinister conduct he was originally accused of. As this Court well knows, this case
17
     arose from the sensational and intensely-publicized allegations made against Mr. Levandowski in
18
     the underlying Waymo v. Uber civil litigation, where he was essentially accused of stealing
19
     thousands upon thousands of “crown jewel,” billion-dollar self-driving car secrets from Google,
20
     selling those secrets to Uber for millions, and then exploiting them to accelerate Uber’s
21
     competing autonomous driving program. Because Mr. Levandowski could not answer these
22
     explosive accusations while at the same time maintaining his Fifth Amendment rights, Mr.
23
     Levandowski was abruptly fired by Uber, swiftly tried and convicted in the court of public
24
     opinion, and cast in the national media as the most notorious trade secret thief of our day.
25
            But the truth is far less dramatic. While it was never in dispute that Mr. Levandowski
26
     possessed some Google documents after leaving his job, there is no evidence that Mr.
27
     Levandowski used or shared any of Google’s proprietary or trade secret information with
28
     employees at Uber or anyone else. As this Court knows, during the underlying litigation, Google

                                                      1
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
              Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 7 of 34




 1   engaged an army of lawyers and forensic experts to comb through Uber’s facilities, servers,
 2   source code, design files, and prototypes—making 12 separate inspections in all. The
 3   government and the grand jury then spent more than two years investigating the matter. None of
 4   these efforts produced any evidence that Mr. Levandowski used any of Google’s trade secrets
 5   after leaving Google’s employment, whether at Uber or anywhere else.
 6          As reflected in the plea agreement, Mr. Levandowski did improperly take one weekly
 7   project-tracking spreadsheet, a version of the Chauffeur Weekly Update, an acknowledged trade
 8   secret; and Mr. Levandowski admits that he did so with improper intent. The Chauffeur Weekly
 9   Update contains sensitive proprietary information disclosing the state of Google’s project
10   development efforts. It should be noted, however, that this document cannot, on its own, be used
11   to replicate any of the proprietary self-driving car technology developed by Google, since it does
12   not contain core technical information, such as schematics, designs, computer code, or
13   blueprints.
14          It was improper, and unquestionably a breach of Google’s information security, for Mr.

15   Levandowski to take the Chauffeur Weekly Update document. But the fact that he did not

16   commit the more egregious act of actually using the information contained in the document, to

17   cause competitive harm to Google or advantage himself, must also be weighed by the Court in

18   evaluating the overall magnitude of Mr. Levandowski’s offense.

19          In determining what constitutes “just punishment” in this matter, we believe it is also

20   important to consider the significant collateral consequences Mr. Levandowski has already

21   suffered. For the past three and a half years, Mr. Levandowski has been embroiled in various

22   lawsuits stemming from his decision to leave Google with information still in his possession. He

23   was summarily fired by Uber for broadly asserting his Fifth Amendment rights in the Waymo

24   litigation. And when Google and Uber ultimately settled the civil suit, they did so subject to the

25   unusual proviso that

26
27
28                      . Further, while Mr. Levandowski was rewarded handsomely for the


                                                      2
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 8 of 34




 1   milestones Google’s self-driving-car initiative achieved under his stewardship, Google has
 2   through arbitration now clawed back all of those earnings, plus an additional $50 million. In
 3   March of this year, a superior court judge affirmed Google’s $179 million arbitration award
 4   against Mr. Levandowski, driving him into bankruptcy. Mr. Levandowski signed the plea
 5   agreement in this criminal case soon thereafter.
 6          Every step in Mr. Levandowski’s downfall has played out under the intense glare of
 7   constant national media coverage. Branded in the media as one of the worst-ever trade secret
 8   thieves, Mr. Levandowski’s name, sadly, has become almost synonymous with greed run amok
 9   in Silicon Valley. We do not raise this point to elicit sympathy from the Court. Mr.
10   Levandowski knows that he has himself to blame for the reputational damage he has suffered.
11   We raise it instead to address the Court’s need to ensure that the sentence it imposes on Mr.
12   Levandowski provides appropriate general deterrence. The notoriety and range of negative
13   consequences Mr. Levandowski has already suffered for his actions present a unique opportunity
14   for him to be proactive in carrying this valuable cautionary message to other tech-company

15   engineers who may be tempted to download company documents when leaving for a new

16   venture.

17          Mr. Levandowski has given a good deal of thought to how he went astray and how others

18   can learn from his mistakes. To that end, Mr. Levandowski asks the Court to impose a significant

19   term of community service as a component of his sentence. He proposes to offer himself as an

20   object lesson in “what not to do,” by candidly sharing the story of his misdeeds and speaking

21   about the devastating consequences that followed. Given his national notoriety, Mr.

22   Levandowski is uniquely situated to reach a wide and interested audience. We submit that the

23   true story of Mr. Levandowski’s conduct and the litany of consequences he suffered as a result,

24   including the punishment to be imposed by this Court, will present a powerful deterrent to

25   anyone who considers following in his footsteps. His message is clear: taking a trade secret to

26   the next venture is a “life-altering terrible decision,” never worth it. Exhibit A (Anthony

27   Levandowski letter).

28          For the reasons set forth below, the defense submits that a sentence of 12 months of home


                                                        3
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
              Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 9 of 34




 1   confinement, a fine of $95,000 (the high end of the guidelines), and a substantial community
 2   service requirement is “sufficient” and “no greater than necessary” to fulfill the statutory
 3   objectives of federal sentencing. The Covid-19 pandemic informs our sentencing
 4   recommendation. Over the past 6 years, Mr. Levandowski has had repeated respiratory illnesses,
 5   including overcoming pneumonia in 2015 and 2017. The CDC recognizes respiratory ailments
 6   as a significant comorbidity that leads to greater illness and more serious symptoms for those
 7   afflicted with the novel coronavirus. It is, unfortunately, no exaggeration to say that a prison
 8   sentence today can amount to the imposition of a serious health crisis, even a death sentence,
 9   given the BOP’s current inability to control the spread of the coronavirus. While Mr.
10   Levandowski certainly must be punished for his crime, we submit that, given the grave risks it
11   carries, a custodial sentence right now is unnecessary and unwarranted in this case. Rather, as
12   discussed below, a sentence of home confinement is more in line with the types of sentences
13   regularly imposed in criminal trade secret cases involving conduct comparable to Mr.
14   Levandowski’s, where a trade secret was taken but never actually used. A sentence of home

15   confinement is all the more appropriate when factoring in the extraordinary dangers presented by

16   incarceration during this pandemic. Accordingly, we submit that the defense’s sentencing

17   proposal “is sufficient but not greater than necessary” to comply with the purposes set forth in §

18   3553(a). United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc).

19
                                          II. BACKGROUND
20
21   A. Personal Background
            Mr. Levandowski, though an American citizen, was born and raised in Belgium. PSR, ¶
22
     51. His first language is French. Id. 69. Before moving to the United States as a teenager to
23
     attend school, Mr. Levandowski did not regularly read or write in English. Id. ¶ 55. And when
24
     learning this new language, he was diagnosed with dyslexia. Id. ¶ 69. These challenges he faced
25
     as a teen, however, did not hinder his ability to learn or limit his enthusiasm for education. Mr.
26
     Levandowski obtained both his undergraduate degree and master’s degree from U.C. Berkeley in
27
     just five years. Id. ¶ 68. At Cal, he was a member of the freshman volleyball and crew teams,
28


                                                       4
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
              Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 10 of 34




 1   along with several engineering societies. He also started his own internet development and
 2   hosting services company. But Mr. Levandowski’s passion—then, as now—was to improve the
 3   world through artificial intelligence and automation.
 4       i. The DARPA Challenge
 5           In 2003, while still an undergraduate, Mr. Levandowski began the multi-year project of
 6   building a self-driving, self-balancing, two-wheeled motorcycle to compete in the DARPA
 7   Grand Challenge, a competition for autonomous vehicles funded by the Defense Advanced
 8   Research Projects Agency (“DARPA”), a research organization of the United States Department
 9   of Defense. 1 Id. ¶ 70. Mr. Levandowski recruited a small group of fellow engineering students
10   to help him. Together they worked 16-18 hours a day, and sometimes through the night, in Mr.
11   Levandowski’s garage, using crowd-sourced donations and sponsorships. They named their
12   finished entry the “GhostRider.” At the DARPA Grand Challenge, the GhostRider competed
13   against well-funded submissions from Stanford University, Carnegie Mellon University, and a
14   number of large private corporations—and was selected to compete in the final race. Although it
15   did not win either year it competed, Mr. Levandowski’s remarkably innovative and daring
16   design–the only two-wheeled vehicle entered in the competition–captured the interest of many
17   prominent technology leaders in the engineering world and beyond. And in 2007, at the request
18   of the Smithsonian Institution, Mr. Levandowski donated the GhostRider to the Institution,
19   where it is has been displayed, alongside a small-scale model and a photo of the young design
20   team, in the Smithsonian’s Museum of American History. Id.
21
22
                                                                               Photo: The Smithsonian National
23                                                                               Museum of American History
                                                                           https://americanhistory.si.edu/collections
                                                                                 /search/object/nmah_1332301
24
25
26
27           1
               Mark Harris “GhostRider: The Self-Driving Motorbike That Launched Anthony Levandowski”
     (Feb. 27, 2018), https://spectrum.ieee.org/cars-that-think/transportation/self-driving/ghostrider-the-self-
28   driving-motorbike-that-launched-anthony-levandowski


                                                          5
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 11 of 34




        ii. Mr. Levandowski’s work at Google
 1
            The GhostRider so impressed Dr. Sebastian Thrun—whose Stanford team won the 2005
 2
     competition—that he recruited Mr. Levandowski to work for his mapping company, called
 3
     VuTool. Id.. VuTool was subsequently acquired by Google, where Mr. Levandowski and Dr.
 4
     Thrun went on to develop “Street View,” a technology that provides interactive panoramas of
 5
     streets and roadways, and which powers Google Maps’ Street View feature all over the world.
 6
     PSR, ¶ 6.
 7
            On his own time, Mr. Levandowski continued to develop technologies to enable self-
 8
     driving vehicles navigate both on and off-road. Id. ¶ 7. In 2007, Mr. Levandowski co-founded
 9
     510 Systems, a start-up that developed several different mobile mapping systems, as well as
10
     sensors, including Light Detection and Ranging technology (“LiDAR”). Id. While 510
11
     Systems’ main application for its technology was to support agricultural equipment and other
12
     off-road self-driving applications, in 2008, Mr. Levandowski expanded its scope after being
13
     approached by the Discovery Channel asking to use the GhostRider to make an autonomous
14
     pizza delivery. With the GhostRider in the Smithsonian (and thus unavailable), Mr.
15
     Levandowski founded a new company called Anthony’s Robots and he created the “Pribot,” a
16
     self-driving Toyota Prius to meet the Discovery Channel’s challenge. Id. ¶ 74. In 2008, Mr.
17
     Levandowski’s Pribot delivered a pizza from San Francisco to Treasure Island, becoming the
18
     world’s first self-driving car to drive unmanned on public roads in the process. See
19
     https://www.youtube.com/watch?v=deivMCMh0g8 (YouTube clip of the Pribot’s first drive).
20
            In 2009, Mr. Levandowski and Dr. Thrun founded and launched a self-driving car
21
     initiative at Google, naming the program “Project Chauffeur.” PSR, ¶ 6. In 2011, about two
22
     years later, Google purchased both 510 Systems and Anthony’s Robots from Mr. Levandowski
23
     to accelerate the advancement of Project Chauffeur with the innovative technologies Mr.
24
     Levandowski had independently developed at his outside companies. Id. ¶ 6. Shortly after the
25
     acquisition of 510 Systems and Anthony’s Robots, Google created the Chauffeur Bonus Plan, an
26
     incentive bonus plan that was expressly designed to give the Project Chauffeur team the same
27
     sort of economic incentives they would have received if they were operating as a small start-up.
28
     Id. ¶ 8. The point of the program was to reward Mr. Levandowski (and the other team members)

                                                     6
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 12 of 34




 1   handsomely if the Chauffeur team was successful in achieving certain aggressive milestones.
 2   The team met these milestones, and Mr. Levandowski, in turn, was paid a great deal for doing so.
 3   Id. ¶ 77.
 4              Over time, however, Mr. Levandowski became dissatisfied with the direction of Project
 5   Chauffeur and the progress it was making. Id. ¶ 10. In his last few months before leaving
 6   Google, Mr. Levandowski had multiple communications with Larry Page, Google’s founder and
 7   then-CEO, regarding the problems he saw with Project Chauffeur and he suggested solutions to
 8   address these problems. Id. Mr. Levandowski also shared with Mr. Page that, if he could not
 9   improve Project Chauffeur from the inside, he might leave the company and work on
10   autonomous driving outside of Google. Id.
11              Mr. Levandowski ultimately left Google on January 27, 2016, and shortly thereafter
12   helped start Ottomotto LLC, a company that retrofitted semi-trucks with self-driving technology,
13   and also designed and developed autonomous driving hardware and software. Id. ¶ 16. On
14   August 18, 2016, when Uber announced publicly that it was acquiring Ottomotto, Google

15   intensified its dormant internal investigation into Mr. Levandowski’s conduct prior to his

16   departure from the company. And on February 24, 2017, Waymo (a company spun out of

17   Google using the Project Chauffeur assets) filed a federal civil lawsuit against Uber, raising

18   explosive allegations of trade secret thievery by Mr. Levandowski and senior executives at Uber.

19   Waymo v. Uber, 3:17-cv-00939-WHA (Dkt. 1).

20   B. Procedural Background
21
           i.      Waymo v. Uber
22              Although Mr. Levandowski was not a party to Google/Waymo’s lawsuit, he was
23   unquestionably at its center. Google’s case was premised on its allegation that, when Mr.
24   Levandowski chose to leave Project Chauffeur, he stole some 14,000 files, representing
25   “billions” of dollars in value, with the intent of replicating Google’s LiDAR devices at Uber.
26   Google’s complaint trumpeted as fact its characterization that Uber had acquired Ottomotto for a
27   reported “$680 million, a remarkable sum for a company with few assets and no marketable
28   product.” Waymo v. Uber, 3:17-cv-00939-WHA (Dkt. 23) at ¶55. The inference was plain: the


                                                       7
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 13 of 34




 1   only reason Uber would buy Mr. Levandowski’s company for more than half a billion dollars (a
 2   sum that was later shown to be vastly overstated) was because it was actually buying Google’s
 3   misappropriated trade secrets.
 4          Amidst the onslaught of criminal accusations lodged against him, in a lawsuit to which he
 5   was not a party, Mr. Levandowski accepted the advice of his counsel and broadly asserted his
 6   Fifth Amendment rights in the Waymo v. Uber litigation. On May 11, 2017, this Court sua
 7   sponte referred Mr. Levandowski and Uber to the United States Attorney’s Office for
 8   investigation of possible theft of trade secrets. Waymo v. Uber, Case No. 17-cv-00939 WHA,
 9   Dkt. 428.
10          As a result of the Waymo v. Uber litigation and the enormous press attention it received,
11   Mr. Levandowski was quickly transformed into the poster boy for high-tech trade secret theft.
12   Article after article showcased Mr. Levandowski’s alleged greed and villainy. But the facts
13   established in discovery and in the courtroom fell well short of these dramatic accusations. For
14   instance, it was insinuated that the only reason Mr. Levandowski would have downloaded the

15   entire set of 14,000 LiDAR files was to replicate these designs at Uber. But the Waymo

16   engineer who set up the external “SVN” sever, where the LiDAR design files were hosted,

17   testified, that in order to review even just a single one of the files, an authorized user such as Mr.

18   Levandowski would have to initiate a “checkout” command that would automatically download

19   all 14,000 files at one time. Exhibit G to Craig Decl. at ZBROZEK-002

20          It also came to light that this same Waymo engineer, the employee responsible for

21   maintaining the repository for the files in question, had previously informed Google’s lawyers

22   that Mr. Levandowski’s “checkout” activity didn’t “ring the alarm bells for” him. Id. at

23   ZBROZEK-013. And he stated on another occasion that “[w]e all do full checkouts, and it makes

24   me uncomfortable that lawyers are trying to ascribe suspicion to it.” Id. at ZBROZEK-007. This

25   same Waymo engineer also stated in internal emails that the files on the SVN server were

26   considered “low value” by the company–so much so that Google had elected to host them on a

27   third-party server. Id. at ZBROZEK-013.

28          Many of the other claims advanced by Google/Waymo in the litigation proved to be just


                                                       8
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 14 of 34
Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 15 of 34
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 16 of 34




 1   Mr. Levandowski stands ready to plead guilty before this Court on August 4th and to be
 2   sentenced for his crime.
 3                                  III. THE LEGAL STANDARD
 4          This Court must determine the consequences that will achieve a just sentence given the
 5   facts and circumstances of this particular case. The “overarching statutory charge” under 18
 6   U.S.C. § 3553 is for the district court to “‘impose a sentence sufficient, but not greater than
 7   necessary [to accomplish the statutory objectives].” Carty, 520 F.3d at 991 (quoting 18 U.S.C. §
 8   3553(a)); see Kimbrough v. United States, 552 U.S. 85, 101 (1997). Towards that end, the
 9   Supreme Court directs “the sentencing judge [to] consider every convicted person as an
10   individual and every case as a unique study in the human failings that sometimes mitigate,
11   sometimes magnify, the crime and punishment to ensue.” Gall v. United States, 552 U.S. 38, 52
12   (2007) (quoting Koon v. United States, 518 U.S. 81, 113 (1996)).
13          Although the trial court must first determine the applicable Guidelines range, that range is
14   merely the “starting point and the initial benchmark.” Gall, 552 U.S. at 49; Carty, 520 F.3d at
15   991. A trial court “may not presume” that the Guidelines range is reasonable. Gall, 552 U.S. at
16   50. The Supreme Court’s decision in Gall and its progeny have “breathed life into the authority
17   of district court judges to engage in individualized sentencing” United States v. Whitehead, 532
18   F.3d 991, 993 (9th Cir. 2008) (quoting United States v. Vonner, 516 F.3d 382, 392 (6th Cir.
19   2008) (en banc)), and confirmed the power of district courts to depart from the Guidelines in
20   appropriate cases. See United States v. Mohamed, 459 F.3d 979, 987 (9th Cir. 2006) (“any
21   deviation from the applicable advisory guidelines range [is] viewed as an exercise of the district
22   court’s post-Booker discretion and reviewed only for reasonableness.”)
23          To meet its mandate of imposing a sentence that is “sufficient, but not greater than
24   necessary” the sentencing judge must consider all of the factors listed in 18 U.S.C. § 3553(a),
25   including the nature and circumstances of the offense, the history and characteristics of the
26   defendant, the kind of sentences available, and the need for the sentence imposed to reflect the
27   seriousness of the offense and afford adequate deterrence. See 18 U.S.C. §3553(a). In
28   undertaking this analysis, this Court must examine the factors unique to the defendant—namely,


                                                      11
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 17 of 34




 1   his lifetime of good conduct, hard work, and commitment to family obligations—as those factors
 2   are highly relevant to determining whether a particular sentence is reasonable and not greater
 3   than necessary. See, e.g., United States v. Ruff, 535 F.3d 999, 1001, 1003 (9th Cir. 2008)
 4   (history of strong employment, family support), United States v. Whitehead, 532 F.3d 991, 993
 5   (9th Cir. 2008) (devotion to building a business, dependence of family); United States v.
 6   Menyweather, 447 F.3d 625, 634 (9th Cir. 2006) (family responsibilities); United States v.
 7   Ameline, 409 F.3d 1073, 1093 (9th Cir. 2005) (Wardlaw, J. concurring and dissenting)
 8   (“defendant's family ties and responsibilities, his or her educational and vocational skills, and his
 9   or her military, civic, charitable, or public service record” and other factors are “essential to
10   sentencing consistent with 18 U.S.C. § 3553(a)”); United States v. Prosperi, 686 F.3d 32, 48-49
11   (1st Cir. 2012) (dependence of family); United States v. Canova, 412 F.3d 331, 358-59 (2d Cir.
12   2005) (public service and good works, commitment to helping persons in distress).
13          As a result of the COVID-19 pandemic, courts across the nation have also weighed what
14   constitutes a “sufficient, but not greater than necessary” sentence within the context of the grave

15   danger inherent in a custodial sentence during this time. Recognizing these concerns, the

16   Department of Justice has offered guidance that underscores the need to make use of alternative

17   sentences. On March 26, 2020, the Attorney General directed the Bureau of Prisons to

18   “prioritize the use of [its] various statutory authorities to grant home confinement for inmates

19   seeking transfer in connection with the ongoing COVID-19 pandemic,” particularly for those

20   “at-risk inmates who are non-violent and pose minimal risk of recidivism and who might be safer

21   serving their sentences in home confinement rather than in BOP facilities.” 2 These steps protect

22   not only the transferred inmates, but all of the inmates, as well as the corrections staff.

23          Although, the Attorney General’s guidance was directed at those already incarcerated, its

24   animating principle applies equally to any sentencing determination: proactive steps must be

25   taken to protect the lives of individuals who are particularly vulnerable to COVID-19.

26
            2
              Off. of the Att’y Gen., Mem. for Dir. of Bureau of Prisons, Prioritization of Home
27   Confinement as Appropriate in Response to COVID-19 Pandemic (March 26, 2020)
     https://www.justice.gov/coronavirus.
28


                                                       12
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 18 of 34




                                      IV. PRESENTENCE REPORT
 1
                Mr. Levandowski has just one objection to the factual recitations in the Probation
 2
     Officer’s Presentence Report (“PSR”): paragraph twenty needs to explicitly note that the
 3
     assertions regarding whether certain files fall “within the statutory definition of ‘trade secret’”
 4
     are merely the government’s allegations. As currently written, the second to last sentence of that
 5
     paragraph does not make that clear.
 6
                Mr. Levandowski agrees with the Probation Officer’s calculation of the applicable
 7
     guidelines range. Mr. Levandowski’s total offense level is 17; he has no criminal history; and his
 8
     advisory guidelines range is therefore 24-30 months. PSR, ¶ 82. The fine range for his offense
 9
     is from $10,000 to $95,000. Id. ¶ 89; USSG §5E1.2(c)(3).
10
11         V. SECTION 3553(A) FACTORS COMPEL A DOWNWARD VARIANCE
                The Probation Office recommends that the Court impose a sentence of 24 months. Mr.
12
     Levandowski recognizes that he must be held accountable for his inexcusable misconduct with
13
     punishment that is meaningful and sufficient. We respectfully submit, however, that the
14
     Probation Office’s recommendation does not fully take into account the applicable 18 U.S.C. §
15
     3553(a) factors, Mr. Levandowski’s substantial childcare obligations for his two young children,
16
     or the unprecedented risks inherent in the ongoing COVID-19 pandemic. All of these factors,
17
     weighed together, lead to the conclusion that a below-guidelines sentence of 12 months of home
18
     confinement, coupled with both a fine of $95,000 (the high end of the guidelines) and a
19
     substantial community service requirement, is sufficient but not greater than necessary to comply
20
     with the statutory purposes of sentencing in this case.
21
22   A. Nature and circumstances of the offense.

23         i.      Mr. Levandowski never used any of the Google documents in his possession.
24          When this investigation began, it was premised on the allegation that Mr. Levandowski

25   had pilfered highly technical trade secrets worth billions of dollars and that he then used for his

26   own and Uber’s financial benefit. But that sinister narrative was never established—because it

27   was never true. Mr. Levandowski fully acknowledges that, shortly before leaving Google, he

28   downloaded a project-tracking document known as the Chauffeur Weekly Update, a document


                                                        13
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 19 of 34




 1   that constituted a trade secret, and that he did so with the intention of someday using it to his
 2   own or Uber’s benefit. That act was inexcusable, criminal, and deserving of punishment. But, at
 3   the same time, it must be recognized that Mr. Levandowski never followed through on the
 4   wrongful intent he earlier harbored: he never used the Chauffeur Weekly Update or any of the
 5   other Google documents in his possession to benefit either himself or Uber.
 6          This is not because Mr. Levandowski was somehow “caught” before he had the chance to
 7   plunder the documents to his advantage. Mr. Levandowski had months during which he could
 8   have copied and incorporated any proprietary information contained in the Chauffeur Weekly
 9   Update document he took, or in any of the other Google documents then still in his possession.
10   The simple, important, and undisputed truth is that he never did. We know this because, during
11   the Waymo litigation, Google hired armies of lawyers and forensic experts to scour Uber and
12   Ottomotto’s assets for any sign of the trade secrets that it had alleged Mr. Levandowski stole.
13   Google spent hundreds of hours on its inspections, searching Uber’s computers, servers,
14   facilities, source code, design files, and prototypes twelve separate times. It found nothing.

15          Put simply, Mr. Levandowski took a trade secret document that didn’t belong to him with

16   wrongful intent. At that moment the offense was complete. But equally important is the fact

17   that Mr. Levandowski never took the far more culpable step of exploiting that proprietary

18   information to his own advantage or to the disadvantage of Google, its rightful owner.

19      ii. The Chauffeur Weekly Update cannot be used to replicate Waymo’s technology.
20          The only document in Mr. Levandowski’s possession that the parties agree both (1)
21   constitutes a trade secret, and (2) was taken by Mr. Levandowski with illicit intent is the
22   “Chauffeur TL weekly updates – Q4 2015,” described in Count 33 of the Indictment, the sole
23   count to which Mr. Levandowski has pled guilty. Dkt. 77-1 (Plea Agreement) ¶2. As its name
24   indicates, the Chauffeur Weekly Update was “an internal tracking document” used by the
25   engineers working on Project Chauffeur. Id. It is an excel spreadsheet that listed the various
26   tasks the team was working on. Mr. Levandowski acknowledges that this document, as a whole,
27   constitutes a Google trade secret, since it contains quarterly goals, weekly metrics, objectives,
28   and key results for his team at Google. To be clear, however, this document could not be used to


                                                      14
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 20 of 34




 1   replicate any of Google’s self-driving car technologies. It does not contain designs or blueprints;
 2   nor does not it include any detailed information about how to build or integrate any of the
 3   technology developed by the Project Chauffeur team. Exhibit E to Craig Decl.
 4              In addition, Mr. Levandowski’s conduct in taking and holding the Chauffeur Weekly
 5   Update (but not using it) caused no tangible competitive harm or diminution in revenue to
 6   Google. Indeed, the $756,499.22 in restitution agreed to by the parties is not compensation for
 7   any operating losses Google suffered, but rather it “represents costs incurred by Waymo and/or
 8   Google in the course of assisting the government’s investigation”; more specifically, it accounts
 9   for the fees of Google’s three law firms lawyers in communicating with, and producing
10   documents to, the prosecutors. Dkt. 77-1 (Plea Agreement) ¶9.
11   B. History and characteristics of the defendant.
12       The PSR notes that Mr. Levandowski “has been a law-abiding citizen except for his
13   involvement in the instant offense; has maintained stable employment; and is a pioneer in his
14   field.” PSR, Sentencing Recommendation at 3. But these bare facts don’t begin to capture “the
15   type of father, son, brother and friend Anthony is and has always been.” See Exhibit B at 013,
16   (Peter Skewes-Cox, Jr. letter). To fill this gap, we have provided the Court with testimonials
17   from the people who actually know Mr. Levandowski and who have seen how he operates in
18   every facet of his life. See Exhibits B and C to the Declaration of Amy Craig. These individuals
19   tell of a man far different than the one portrayed in the media. They paint a portrait of a man
20   who is “uncommonly brilliant and highly capable,” “fiercely intelligent, kind, and deeply
21   offended by unfairness,” “humble, aware of his failings [and who] works incredibly hard,” “a
22   huge proponent of meritocracy,” “an advocate and a dedicated mentor” who “is unreasonably
23   free with his time,” “a thoughtful, patient and attentive father” who inspires others to become
24   better parents to their own children, and a “fundamentally a good and trustworthy person.” See,
25   e.g., Exhibit B at 049-050 (Eyal Cohen letter); 014-15 (Jibril Jackson letter); 050; 005 (Ognen
26   Stojanovski letter); 034 (Robbie Miller letter); 023 (Suzanna Musick letter); 030 (Randy Miller
27   letter).
28


                                                      15
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                 Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 21 of 34




            i.      Mr. Levandowski exhibits an incredible work ethic.
 1
              Mr. Levandowski’s resume would seem to speak for itself. Few engineers can state that
 2
     the Smithsonian Institution now houses a project they worked on in their garage. Experience
 3
     teaches us that pedigreed resumes can often be the product of luck and connections. But that is
 4
     not the case for Mr. Levandowski. He is both extremely talented and extremely hard working.
 5
     These traits are readily apparent to those who know him. Even as a teenager, Mr.
 6
     Levandowski’s friends found him to be “the hardest working, most driven person we’d ever met,
 7
     [who] was going to change the world for the better.” Id. at 012 (Peter Skewes- Cox, Jr. letter).
 8
     David McConnell writes that “[t]he truly remarkable and unique thing about Anthony” is his
 9
     ability to “envision the future and [] how he thought specific new technologies might be
10
     leveraged together to create a new world . . . . [and] then sets about creating and doing what is
11
     required to bring it to life.” Id. at 051.
12
                 Mr. Levandowski has used his unique combination of skills to build company after
13
     company, mostly small start-ups that nevertheless produce a major impact—globally, by
14
     advancing public safety through automation, and locally, by improving the lives of the
15
     individuals he employs. As Steven Orchard points out, given his proliferation of ventures,
16
     “[d]irectly and indirectly, Anthony’s unique capabilities paid for mortgages, schooling, family
17
     vacations, healthcare, and retirement savings” for hundreds of individuals, all doing important
18
     work, in Mr. Orchard’s case, “providing abundant, low-cost, and high-quality housing.” Id. at
19
     060.
20
                 Despite the professional heights he has attained, Mr. Levandowski’s extraordinary work
21
     ethic has never flagged. He is still the first one in and the last to leave the office, “eagerly taking
22
     on grunt work or helping others whenever needed.” Id. at 006 (Ogen Stojanovski letter). Mr.
23
     Stojanovski recounts that, as CEO of Ottomotto, Mr. Levandowski “personally changed the fans
24
     in the bathroom stalls—and insisted that I help him—because, as he rationalized it, we were the
25
     tallest people around so it was easiest for us to just do it rather than bother the janitorial staff.”
26
     Id. Similarly, as CEO of Pronto, Mr. Levandowski, “took out the trash to the curb at night and
27
     picked up the syringes from drug addicts abandoned in front of our office in the morning.” Id.
28
     Ruth Kanfer similarly recalls a time when Mr. Levandowski drove to help a Pronto employee

                                                        16
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 22 of 34




 1   safely change a flat tire on the highway on a weekend. Id. at 048. In short, Mr. Levandowski
 2   readily takes on any of the tasks that need doing, without ego. He has “never given an
 3   instruction to a subordinate to do a task that he would not gladly do himself.” Id. at 006.
 4      ii. Mr. Levandowski’s relentless determination to realize self-driving vehicles is founded in
 5          his desire to prevent traffic fatalities due to driver error.
            Mr. Levandowski has spent his entire adult life working toward his mission of making
 6
     the life-saving potential of autonomous vehicles a reality. Many assume his relentless drive is
 7
     motivated by a desire to accumulate great wealth, but “nothing could be further from the truth.”
 8
     Id. at 030 (Randy Miller letter). The truth is that Mr. Levandowski lives “a very modest
 9
     lifestyle”—“he didn’t so much as buy a new car for years after making $100 million[,] [i]nstead
10
     he continued to drive a junker with 140,000 miles on it.” Id. He “does not party, does not drink,
11
     does not schmooze, [does] not shamelessly self-promote (he is extremely self-critical), does not
12
     have an ‘entourage’ or ‘handlers,’ and he can’t stand opulent displays of wealth.” Id. at 005.
13
            Daniel Gruver observes that Mr. Levandowski’s “intensity comes from his excitement
14
     and desire to improve transportation.” Id. at 045. His motivation is personal. In 2010, when
15
     Anthony’s then-partner was nine months pregnant with their first child, she was involved in a
16
     serious accident, which totaled her car. Id. at 012. Although she recovered without any harm to
17
     the baby, the experience sparked in Mr. Levandowski a resolve to use his talents to realize his
18
     vision of removing human error as a contributing factor in car accidents. Id. As recounted by
19
     his uncle, in Mr. Levandowski’s view:
20
21          Once you make the car better than the driver, it’s almost irresponsible to have him
            there . . . every year that we delay this, more people die . . . I want to see this
22          through. What we’ve done so far is cool; it’s scientifically interesting, but it
23          hasn’t changed people’s lives.

24          Id. at 028. This drive animates Mr. Levandowski’s work. David Goldwater writes that,
25   after spending “hundreds of hours working with Anthony,” he can attest that Mr. Levandowski is
26   driven by the desire to “improv[e] the lives of ordinary working people . . . and make the world a
27   better place.” Id. at 046. Randy Miller writes: “For decades I’ve seen Anthony motivated by a
28   simple will to drive progress in the world and a joy he finds in breaking down the boundaries of


                                                     17
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 23 of 34




 1   what’s possible.” Id. at 030.
 2     iii. Despite his demanding work schedule, Mr. Levandowski never hesitates to take the time to
 3          mentor others, freely giving them his time and attention.

 4      A recurring theme throughout the letters submitted to the Court is that Mr. Levandowski is
 5   willing to take a chance on people, give them the tools they need to succeed, and provide
 6   ongoing mentorship. Asheem Linaval writes that Mr. Levandowski hired him at 510 Systems
 7   when he was eighteen with only a high school diploma. Id. at 042. When Google chose not to
 8   hire him after acquiring 510 Systems, Mr. Levandowski “found a way” to include Mr. Linaval in
 9   Project Chauffeur, bringing him in through a staffing company. Id. In Mr. Linaval’s words,
10
     “[h]e gave me the opportunity to prove myself, a rarity in a time when hiring managers often sort
11   applicants by which institution they attended.” Id. Gaetan Pennecot similarly writes that
12   “Anthony helped me and the other engineers on his teams develop by having us work on the
13   right projects, with the right tools, regardless of where we were coming from.” Id. at 37. Eyal
14   Cohen notes that Mr. Levandowski “is at his best when mentoring, coaching or inspiring . . . .
15   [h]e prioritizes the individual, often dropping everything when they are faced with tricky
16   problems.” Id. at 49; see also id. at 38-40 (Catherine Culkin Letter).
17          The fact that so many colleagues have followed Mr. Levandowski from company to
18   company is a testament to the fact that he is a natural leader with whom people are excited to
19   work. See, e.g., Id. at 42, 45, 58. Daniel Gruver explains that Mr. Levandowski “built teams that
20   supported each other and felt like a community” and that, “[e]ven as project and team size grew
21   at Google, Anthony would take time to talk with me about career and life goals . . .” and that,
22   while “[w]orking for Anthony at times has been challenging, [] those challenges came when I
23   was being pressed to be more creative, to consider more complex systems and to more diligently
24   defend my ideas with research and engineering rigor.” Id. at 45. Robbie Miller recalls that, while
25   at Google, Mr. Levandowski “was my biggest advocate and a dedicated mentor, and through his
26   support and encouragement I regained purpose and excitement for my future.” Id. at 33.
27
28


                                                     18
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 24 of 34




        iv. Mr. Levandowski has never hesitated to step up to help others in their time of need, freely
 1
            offering his time, advice, money, a place to stay, or job.
 2          Another theme that echoes through the letters is how, when someone was going through a
 3   rough time in their life, Mr. Levandowski stepped up and offered advice, money, a place to stay,
 4   or a job opportunity. The recipients of these overtures ranged from family members to friends to
 5   mere acquaintances and even to strangers. Mr. Levandowski’s younger brother, Max, shares
 6   how Anthony brought him to California when Max was feeling directionless after graduating
 7   from college. Id. at 001-002. Once in the United States, Anthony pushed Max out of his
 8   comfort zone, instilling him with the confidence that he was capable of doing “‘it, [w]hatever the
 9   ‘it’ might be.’” Id. Erik Kampmann, a family friend from Belgium, writes that, when he was
10   going “through a very tough period in [his] life,” Mr. Levandowski invited him to come spend
11   the summer in Berkeley, in Anthony’s home, all expenses paid, for the sole purpose of giving
12   him a much-needed change of scenery. Id. at 53. Another friend describes Mr. Levandowski
13   writing “an extremely generous check,” with no strings attached, so that an old high-school
14   friend could hire “outside software developer help in hopes it would push him towards his
15   dream.” Id. at 12 (Peter Skewes-Cox, Jr. letter).
16          In each instance, Mr. Levandowski didn’t hesitate to use his personal resources to
17   provide someone a much-needed lifeline. Indeed, in one instance he offered a literal lifeline –
18   running into the water to save a girl from drowning while at the beach with his brother and mom.
19   Id. at 001-002, (Maxime Levandowski letter), 026 (Slyvie Woelffle letter). While one is not
20   given many opportunities to literally save another’s life, Mr. Levandowski has often been in a
21   position to uplift others who have been traditionally kept out of the ranks of big tech. And he has
22   used his power to do just that. Mr. Stojanovski writes that Mr. Levandowski has “a long track
23   record of empowering women in teams that he’s managed, promoting women and minorities to
24   senior leadership positions . . . and [] actively remedying equal pay discrepancies.” Id. at 005.
25   Jibril Jackson, an African American entrepreneur, similarly shares that Mr. Levandowski’s
26   willingness to invest both his time and money into Mr. Jackson’s venture was “the first time
27   anyone both white and pedigreed was willing to kick the tires on [his] code.” Id. at 015.
28


                                                     19
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 25 of 34




         v. Mr. Levandowski is an exceptional father to his two young sons.
 1
            Mr. Levandowski’s commitment to his mission of advancing public safety through
 2
     automation is matched only by his commitment to being a good father, one who is fully present
 3
     and actively engaged in his sons’ lives. From the moment each of his sons was born, Mr.
 4
     Levandowski has brought his considerable talents to bear to protect them and nurture their
 5
     development.
 6
 7
 8
                                                                                   Id. at 21. And, even
 9
     though they are no longer life partners, Ms. Olsen notes that they continue to amicably co-parent
10
     with the best interests of the children at the forefront of their decisions. Id. They share custody,
11
                                                                                            . PSR, ¶ 58.
12
     Ms. Olsen writes that the boys “adore their father in so many ways—they see him as a hero
13
     inventor, a loving protector, a hard worker, and a playful father who is always happy to see them,
14
     and who would travel to the ends of the earth for them.” Exhibit B at 21.
15
16
17
18
19
20
            The presence of two actively-engaged parents has become all the more crucial given the
21
     global pandemic, which has brought society to a halt. Like every other parent in the country, Mr.
22
     Levandowski and Ms. Olsen have had to find ways to occupy two rambunctious boys without the
23
     normal outlets provided by school, sports, and playdates. But Mr. Levandowski has risen to this
24
     challenge with compassion and creativity. Early on in the pandemic, when one of his son’s
25
     expressed fear about touching a gate at a public park due to the coronavirus, Mr. Levandowski
26
     encouraged him to think of a solution to the problem. His sons’ brainstorming led them to
27
     design and build small devices that allow individuals to open and close doors without having to
28


                                                       20
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 26 of 34




 1   touch the door handle. Mr. Levandowski, his brother, and his boys then went around and
 2   installed their devices at local businesses for free. Id. at 002-003.
 3      vi. Mr. Levandowski will continue to use his expertise for the public good.
 4
 5
 6
 7
 8
 9
10
11
     C. The purposes of sentencing—just punishment, specific deterrence, and general
12      deterrence.

13           For the past three and a half years, Mr. Levandowski has lived under a spotlight. As part

14   of the Waymo litigation, teams of attorneys and experts combed over every email and text

15   message he had written leading up to his decision to leave Google and join Uber. Countless

16   articles have been written about his misdeeds. He was branded a thief in the public eye long

17   before the government even started its investigation. And he has suffered significant

18   consequences for his mistakes: he has been embroiled in litigation for years, fired from his job,

19                and forced into bankruptcy. His story is already held up in legal articles and

20   compliance trainings as a cautionary tale of “what not to do.”

21           Mr. Levandowski accepts responsibility for what he has done, and what happened to him.

22   He cannot change the past, but the lessons he has learned can guide his course forward, and he

23   can use these lessons to educate others. With Pronto, Mr. Levandowski has deliberately moved

24   away from LiDar, the hardware that was at issue in the Waymo litigation. Pronto builds safety

25   systems for trucks using only cameras, radars, and state of the art machine learning. Pronto does

26   not use any LiDAR in its products or technology. Exhibit A (Anthony Levandowski letter). 3

27
             3
               See also Kirsten Korosec, “Levandowski’s Pronto.ai plans to ship automated driving systems for
28   trucks in 2019” https://techcrunch.com/2018/12/18/anthony-levandowski-prontoai-self-driving-trucks/


                                                       21
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 27 of 34




 1          And in building this new company, Mr. Levandowski instituted rigorous compliance
 2   procedures. He put two attorneys, both active members of the bar, in positions of control as
 3   Chief Operating Officer and General Counsel. Both individuals are well aware of this criminal
 4   matter and they have both submitted letters to the Court. Exhibit B at 004-010 (Ognen
 5   Stojanovski letter) and 0048 (Ruth Kanfer letter). Eyal Cohen writes that “[e]very element of
 6   [the Pronto] organization was built professionally, from the caliber of its executives to its
 7   adherence in good governance and process.” Id. at 50. Jibril Jackson, a graduate of Stanford
 8   Law School, wrote that “Pronto’s commitment to a culture of ethics was evident from day one.”
 9   Id. at 015-016.
10          Mr. Levandowski has spent the last three and half years paying an enormous price for his
11   misconduct. These collateral consequences bear on his sentencing. See, e.g., United States v.
12   Pauley, 511 F.3d 468, 474-75 (4th Cir. 2007) (in a case involving a conviction for possession of
13   child pornography after Gall, affirming the district court’s finding that the defendant “warranted
14   a lower sentence because he lost his teaching certificate and his state pension as a result of his
15   conduct,” because “[c]onsideration of these facts is consistent with § 3553(a)’s directive that the
16   sentence reflect the need for just punishment,” id. § 3553(a)(2)(A), and “adequate deterrence,”
17   id. § 3553(a)(2)(B)). Mr. Levandowski has taken these hard lessons learned to heart, and he has
18   shown through his actions that he will go nowhere close to crossing the line. Mr. Levandowski
19   will not re-offend. No further specific deterrence is needed. We understand, however, that in
20   fashioning a sentence the Court must also ask a separate question: Would someone tempted to
21   commit a similar offense be adequately deterred from doing so by the consequences and
22   penalties imposed on Mr. Levandowski for his conduct?
23          Given the very steep and very public consequences he has already experienced for the
24   offense he committed, we submit that the answer is: Yes. The sentence we ask this Court to
25   impose will further deter any reasonable person who considers downloading and taking a
26   company document for their own personal benefit. If the Court adopts our proposal, Mr.
27   Levandowski will be confined to his home for a year, ordered to pay a $95,000 fine (after
28   already having had to file bankruptcy), and ordered to perform considerable amount of


                                                      22
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 28 of 34




 1   community service, sharing his misdeeds and subsequent downfall with numerous people, in a
 2   presentation that will require a further reckoning with where he went wrong. These are
 3   significant deterrents—both to Mr. Levandowski, personally, and to the broader public.
 4   D. The need to avoid unwarranted sentencing disparities
 5      Section 3553(a)(6) also requires the Court to consider “the need to avoid unwarranted
 6   sentence disparities among defendants with similar records who have been found guilty of
 7   similar conduct.” Based on our review of trade secret sentences resolved by guilty plea in this
 8   District, Mr. Levandowski’s conduct in wrongfully taking—but not using—a single trade secret
 9   document is most analogous to cases in which the courts have imposed a probationary sentence,
10   rather than a term of incarceration.
11          For instance, in United States v. Zhiqiang Zhang, 5:10-cr-00827 (LHK) (N.D. Cal.), the
12   defendant pled guilty to replicating trade secret source code belonging to his old employer at the
13   new firm he founded. Dkt. 134, p. 2. He was sentenced to 60 months of probation and a fine of
14   $20,000, and paid restitution of $75,000. Similarly, in United States v. West, 5:08-cr-00709
15   (JW) (N.D. Cal.), the defendant, an engineer who generated 12 patents, copied trade secret
16   computer files from his prior employer. At his new employer, he accessed files “sporadically”
17   before his crime was discovered. Id. at Dkt. 15, p. 4. He was sentenced to 36 months of
18   probation, a fine of $5,000 and ordered to pay $100,000 in restitution. Id. at Dkt. 18.
19          Further, in United States v. Murphy, 5:11-cr-00029 (DLJ) (N.D. Cal.), the defendant-
20   engineer brought trade secrets from KLA Tencor, his former employer, to the new company he
21   founded, but he was not alleged to have used them. Murphy, 5:11-cr-00029, Dkt. 1. After
22   pleading guilty, Mr. Murphy was sentenced to 36 months of probation with six months of
23   electronic monitoring. Id. at Dkt. No. 10.
24          By contrast, cases in this District where the defendant actually used trade secrets for his
25   personal benefit or shared them with a new employer for their benefit, have yielded custodial
26   sentences. For instance, in United States v. Malhotra, 5:08-cr-00423 (JF) (N.D. Cal.), the
27   defendant pled guilty to taking a trade secret document from his old employer, IBM, and sharing
28   it with his new employer, HP. The document contained data on costs of materials and supplies


                                                      23
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
              Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 29 of 34




 1   for IBM’s Output Management Services group. Malhotra, 5:08-cr-00423 at Dkt. 12, at 12. This
 2   defendant was sentenced to five months of custody and ordered to pay a $3,000 fine. Id. at Dkt.
 3   17. Similarly, in United States v. Suibin Zhang, 5:05-cr-00812 (RMW) (N.D. Cal.), a case where
 4   the defendant went to trial and was convicted of five trade secret theft counts for illegally
 5   downloading multiple files from his old employer, Marvell, before leaving to join Broadcom.
 6   The indictment alleged that Zhang downloaded the trade secrets from his old employer just after
 7   accepting a job with a direct competitor and then copied those trade secrets onto a laptop
 8   computer belonging to his new employer, a month after he began his new job. Zhang, 5:05-cr-
 9   00812 at Dkt. 118, Superseding Indictment. According to the government, he also lied to the
10   FBI. Id. at Dkt. 318 at 2. Mr. Zhang was sentenced to three months in custody, three years of
11   supervised release, and $75,000 in restitution. Id. at Dkt. 323.
12           Criminal trade secret cases in this District in which lengthier sentences have been
13   imposed have involved economic espionage, which involves the taking of trade secrets in order
14   to benefit a foreign entity, conduct never alleged here. See, e.g., United States v. Liew. 11-CR-

15   573-JW (Dkt. 893) (Defendant was convicted by jury of 8 counts arising from economic

16   espionage and theft of trade secrets, as well as tax fraud, bankruptcy fraud, and obstruction of

17   justice. The defendant’s conduct involved the theft of trade secrets from DuPont to sell to

18   Chinese state-owned companies; defendant sentenced to 180 months, later reduced to 144

19   months after an appeal). Others involved multiple convictions after lengthy trials. See, e.g.,

20   United States v. Nosal, 08-CR-237-EMC, at Dkt. 509 (Defendant convicted by jury of 6 counts

21   of conspiracy, trade secret theft, and unauthorized computer access; sentenced to 12 months and

22   1 day). In contrast, Mr. Levandowski pled guilty promptly and now stands convicted of taking a

23   single trade secret document, a secret he did not use to his own advantage or to the detriment of

24   his former employer, and certainly not to the advantage of any foreign country. Dkt. 77-1. These

25   factors all militate strongly in favor of a non-incarceration sentence, similar to the sentences

26   imposed in Zhiqiang Zhang, West, and Murphy, the most analogous cases we could find from

27   this District.

28


                                                      24
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
                Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 30 of 34




     E. The need to provide restitution to any victims of the offense.
 1
                Mr. Levandowski has already agreed as part of the plea agreement to immediately
 2
     reimburse Google for the costs it incurred in hiring several teams of lawyers to assist with the
 3
     government’s criminal investigation into his conduct. He placed that sum of money aside months
 4
     ago to be paid to Google as soon as sentence was imposed. Dkt. 83. Through its separate suit
 5
     against Mr. Levandowski, Google has also already clawed back all of Mr. Levandowski’s
 6
     earnings from his work at Google on Project Chauffeur. He has been ordered to pay a $179
 7
     million arbitration award – a significant sum by any measure. PSR, ¶ 78.
 8
                Put simply, aside from the legal expenses for which it will be fully reimbursed through
 9
     Mr. Levandowski’s payment of restitution, Google has not suffered any tangible economic harm
10
     from Mr. Levandowski’s offense conduct because the trade secret he took was never used. The
11
     argument for a non-custodial sentence is always strongest when measurable injury to a victim is
12
     absent or relatively small and the collateral consequences for innocent third parties are great.
13
     See, e.g., United States v. Edwards, 595 F.3d 1004, 1016 (9th Cir. 2010) (Probation plus “the
14
     fact of a felony conviction” serve as adequate deterrence against future commission of similar
15
     offense). This factor thus also weighs in favor of a non-custodial sentence.
16
17   F. The types of sentences available.
             Assuming the Court agrees with the Probation Officer, the statutory sentencing
18
     guideline range is 24-30 months. For the reasons articulated in the Attorney General’s guidance,
19
     we ask this Court to use its authority to order Mr. Levandowski to a term of home confinement,
20
     instead of a period of incarceration, as the Guidelines would otherwise recommend with a
21
     sentencing range in Zone D. A home confinement sentence is also most appropriate given Mr.
22
     Levandowski’s responsibilities as primary caregiver for his two young sons for half of the week,
23
     every week.
24
25         i.      The dire threat posed by COVID-19 calls for a sentence of home confinement.

26           This Court is well aware of the devastating impact of the COVID-19 pandemic to those

27   incarcerated in our nation’s penitentiaries. Those dangers have not abated. The danger of this

28   virus is particularly acute for those incarcerated given their inability to engage in protective


                                                        25
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 31 of 34




 1   practices, such as social distancing and frequent sanitation. As of July 27, 2020, more than
 2   10,000 inmates have been infected, and at least 101 have died from COVID-19. 4 The infection
 3   rate is skyrocketing—despite the Bureau of Prisons’ (“BOP”) best efforts. A study released in
 4   July found the BOP infection rate to be 5.5 times higher than that of the United States as a
 5   whole. 5 Courts in this district have taken these dangers into account in fashioning recent
 6   sentences. See, e.g., United States v. Lance Green, CR 20-74 CW (N.D. Cal.) (Dkt. 28)
 7   (imposing a concurrent sentence of time served (7 months) for a defendant with Type 1 diabetes,
 8   convicted of a Form 12 violation and new charge of felon-in-possession; government had
 9   requested a 37-month sentence (Dkt. 20); United States v. Hernan Padilla, CR 19-603 WHA
10   (N.D. Cal.) (Dkt. 91) (42 months of probation with a condition of 172 days of home confinement
11   (with 8 days credit for time served) for defendant convicted of selling a semi-automatic weapon
12   with an obliterated serial number.)

13          The fact that Mr. Levandowski is not elderly does not offer him protection. Nearly 70%

14   of COVID-19 cases in California are of those under the age of 49. 6 Mr. Levandowski’s gender

15   makes him more vulnerable to COVID-19’s worst effects as “men face a higher risk of death

16   than women.” 7 And Mr. Levandowski’s history of contracting respiratory infections, including

17   pneumonia in 2015 and 2017, increases his risk. See Exhibit D to Craig Decl; PSR, ¶ 64. The

18   CDC recognizes respiratory ailments as a significant comorbidity that leads to greater illness and

19   more serious symptoms for those afflicted with the novel coronavirus. 8 Even without those

20
            4
             BOP COVID-19 Resource Page at https://www.bop.gov/coronavirus/ (last visited July 27,
21   2020). Note: the BOP’s site does not include deaths at private prisons.

22          5
              Saloner B, Parish K, Ward JA, DiLaura G, Dolovich S. COVID-19 Cases and Deaths in
     Federal and State Prisons. JAMA. Published online July 08, 2020. doi:10.1001/jama.2020.12528
23
            6 https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/COVID-19-Cases-by-Age-
24
     Group.aspx
25          7
              Richard V. Reeves and Tiffany Ford, COVID-19 much more fatal for men, especially taking age
26   into account, Up Front, https://www.brookings.edu/blog/up-front/2020/05/15/covid-19-much-more-fatal-
     for-men-especially-taking-age-into-account/
27
            8
              CDC “People with Certain Medical Conditions” (“Having COPD (including emphysema and
28   chronic bronchitis) is known to increase your risk of severe illness from COVID-19.”)


                                                     26
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 32 of 34
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 33 of 34




 1   trauma for any child. 9 The impact of having an incarcerated parent would be felt even more
 2   greatly now, given the global pandemic. These are not ordinary times. Schools are closed for the
 3   foreseeable future, team sports are cancelled, and playdates have been put on hold. The social
 4   networks parents rely upon to engage the active minds and bodies of their young children have
 5   disappeared.
 6           This is a challenge that every family in the country is facing. It is also one that is more
 7   keenly felt for those families who need to take extra precautionary measures – and thus further
 8   social isolation—                                                                                   .
 9
10
11
12
13           Sentencing courts can take a defendant’s family obligations into account when fashioning
14   an appropriate sentence. See, e.g., United States v. Menyweather, 447 F.3d 625, 634-35 (9th Cir.

15   2006), overruled on other grounds, 621 F.3d 967 (9th Cir. 2010) (affirming departure to

16   probation for defendant who was sole parent and primary source of financial support for 11-year

17   old daughter). It is within the Court’s discretion to minimize the impact of a sentence on small

18   children by ordering a sentence be served in home confinement, rather than a federal

19   penitentiary. A sentence structured in this way would adequately serve the goals of punishment

20   and deterrence while enabling Mr. Levandowski to continue to provide his critical caretaking

21   responsibilities.

22
23   //

24
25
26
             9
              See, e.g., Gjelsvik, Annie, et al. "Adverse childhood events: Incarceration of household
27   members and health-related quality of life in adulthood." Journal of Health Care for the Poor and
     Underserved, vol. 25 no. 3, 2014, p. 1169-1182. Project MUSE, doi:10.1353/hpu.2014.0112,
28   https://muse.jhu.edu/article/552192


                                                         28
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 87 Filed 07/28/20 Page 34 of 34




                                         VI. CONCLUSION
 1
            For the foregoing reasons, the defense respectfully requests that this Court sentence Mr.
 2
     Levandowski to 12 months of home confinement, with an obligation to perform community
 3
     service, and to pay a $95,000 fine and restitution in the amount of $756,499.22.
 4
 5
     Date: July 28, 2020                                 Respectfully submitted,
 6
 7
                                                         /s/
 8                                                       RAMSEY & EHRLICH LLP
                                                         Miles Ehrlich
 9
                                                         Ismail Ramsey
10                                                       Amy Craig

11                                                       Counsel for Anthony Levandowski
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    29
     ANTHONY LEVANDOWSKI’S SENTENCING MEMORANDUM
     CASE NO. CR 19-377-WHA
